DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1, 9, 18 and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
After performing a search of a term “processor” within the specification, it is noted that the term “processor” is not present in the specification (including diagrams) provided by the applicant. Therefore, there is no evidence in the specification that the diagnostic device can be interpreted as the processors. Since the processor was near mentioned in the claims before nor in the specification, the addition of processor in the claims is new to the examiner. Accordingly, for the sake of examination, the processors recited in the claims will be interpreted as a devices that receive data, analyze data and output the analyzed data. 
Thus, the claims that depend on the independent claims are also rejected.

Response to Amendment
The present office action is created in response to the amendment/argument filed on 06/21/2022. The amendments to the independent claims 1, 9, 18 and 21 overcome the 35 U.S.C 101 rejection made on the non-final office action dated 02/18/2022. Therefore, the rejection made under 35 U.S.C 101 is withdrawn by the examiner.

Response to Arguments
Applicant’s argument/remark filed on 06/21/2022 is fully considered by the examiner, but the argument is not persuasive. Previously, the independent claims 1, 9, 18 and 21 were rejected under 35 U.S.C 102 as being anticipated by Chowdhary, US2016001355A1. The applicant has amended the independent claims 1 and 18 adding the limitations where were originally in claims 2-4 and 9 respectively as listed below: 
transmit an instruction to the equipment that has deviated from the control value, wherein the instruction includes either content for changing a setting condition in the equipment that has deviated from the control value or content for stopping the equipment that has deviated from the control value.
Regarding the above listed limitations, the applicant argues that the prior art - Chowdhary (US2016001355A1) cited in the Non-Final office Action does not teach the limitations. However, the examiner disagrees with the applicant’s argument; as Chowdhary teaches the concept of correcting defect in the systems when an equipment is not functioning as intended by providing a solution (as changing setting) to the equipment. As further discussed in the para [0016-0128] The pattern forming engine is in communication with the processor where the pattern forming engine applies the pattern forming rules (as solutions) based on the correlated data (compared) with the parameter values (control values), parameters, rejections (as deviating from the control value) and rejection types that are received from the processor. Also, the prescriptive-predictive module is also in communication with the pattern forming engine and the processor to communicate the prescriptive/predictive solution to the pattern (as changing the setting of the pattern when there is a change in prescribed pattern). The prescriptive/predictive solution to the pattern is recognized by the examiner as changing the setting of the equipment (pattern forming engine) when the equipment deviates from the intended (control) rules, pattern or values. Also, in Para [0077, 117], claim 4, Chowdary also, comprises a self-learning editor that is communication with pattern forming engine and the predictive-prescriptive module which is configured to compare and correct the predicted values corresponding to the rejections and rejection type with the actual rejections and rejections types which were input by the user (as a reference or standard or control value set by the user).
Applicant’s argument regarding stopping the equipment that has deviated from the control value which is taught by Reiss being a non-analogous art is moot, as the operation of stopping the equipment that has failed to operate as indented is presented as an alternative solution to the present amendment and is widely used in any field of art.
As the applicant’s amendment to the independent claims 1 and 18 does not change the scope of the invention, the examiner is maintaining the rejection as made in Non-final Office Action.
The applicant has amended the independent claims 9 and 21 adding the limitations:
first processor programmed to compare
	a second processor programmed to receive and display the diagnosis result, wherein the second processor transmits an instruction to the first processor, and the first processor transmits the instruction to the equipment that has deviated from the control value, and 
	the instruction includes either content for changing a setting condition in the equipment that has deviated from the control value or content for stopping the equipment that has deviated from the control value

Applicant’s arguments with respect to claim(s) 9 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	As per claims 9 and 21, the applicant has introduced a second processors that is in communication with the first processor to receive and display the result and also transmit the instruction to the first processor, examiner considers incorporating the second and first processor changes the scope of the invention. Although the function of gathering data, transferring data, displaying diagnostic result and controlling the equipment is performed by a computer or a PLC, the applicant has changed the “diagnostic device” to a “first processor” and the “diagnostic result receiver and display” to a “second processor”. The Examiner interprets a processor being capable of receiving the data, computing the data and providing the result whereas a diagnostic device is limited to comparing the data and reception device is generally limited to receive or sending the data. 
	Since, the scope of the invention has changed as discussed above the amendment required a new search and the rejection is thus accordingly addressed below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 18 and 23 are rejected under 35 U.S.C. 102 (a) (1)/ (a) (2) as being anticipated by Chowdhary, (US2016001355A1).
Regarding claim 1, Chowdhary teaches A green sand treatment equipment monitoring system comprising: 
	a data logger configured to collect, in real time, data measured by equipment within green sand treatment equipment (Chowdhary, Fig. 3(a) and 3(b) explains the procedure of obtaining the data related to the sand parameter); and 
	a processor programmed to compare, in real time, the collected data with a control value (Para [0115], In addition, the processor module 250 is further enabled to provide correlation (as compare) between the parameters values (as collected data), the parameters, the rejections (as control values) and the rejection types for each of the instances during which the foundry users uploads/enters data through the input module 240.), and, 
in response to determining that the collected data has deviated from the control value, (i) cause a diagnosis result to be displayed (Para [0118] The display module 290 communicates with the processor module 250 and the prescriptive-predictive module 270 to enable the foundry users to view the predictive/prescriptive solution (as diagnostic result) including a degree of probability and the correlated data in a graphical representation in his/her user interface.)
	and (ii) transmit an instruction to the equipment that has deviated from the control value, wherein the instruction includes either content for changing a setting condition in the equipment that has deviated from the control value or content for stopping the equipment that has deviated from the control value (para [0116-0128] The pattern forming engine is in communication with the processor where the pattern forming engine applies the pattern forming rules (as solutions) based on the correlated data (compared) with the parameter values (control value), parameters, rejections (as deviating from the control value) and rejection types that are received from the processor. Para [0117], Fig. 2 explains the self-learning editor 280 communicates with the third repository 230 to store and update the corrected values of the rejections and the rejection types corresponding to the predictive/prescriptive solution generated. (Fig. 3(b) Fig. para [0127] processing the correlated data and the parameters for determining at least a pattern (as condition) in the correlated data; [0128] deriving at least a multi-dimensional complex curve based on the pattern generated by processing at least a complex equation, wherein each of the multi-dimensional curve being a prescriptive/predictive solution to the pattern (as changing a setting)).

	Regarding claim 5, Chowdhary The green sand treatment equipment monitoring system according to claim 1, Chowdhary teaches wherein the processor further periodically generates a report based on the collected data (Para [0113], Fig. 1 reporting module 130 enables the user to generate and understand current condition of the system (foundry). Para [0113] The reporting module 130 communicates with the first repository 160 and the second repository 170 enables the foundry user to fetch data pertaining to prepared sand, additives, return/recycled sand and casting rejection. In addition, the reporting module 130 further enables the foundry user to generate reports as desired based on the fetched data from the repositories).  

	Regarding claim 18, Chowdhary teaches A green sand treatment equipment monitoring method, comprising: 
	collecting, in real time using a data logger, data measured by equipment within green sand treatment equipment (Chowdhary, Fig. 3(a) and 3(b) explains the procedure of obtaining the data related to the sand parameter); and 
	comparing, in real time, using a processor, the collected data with a control value (Para [0115], In addition, the processor module 250 is further enabled to provide correlation (as compare) between the parameters values (as collected data), the parameters, the rejections (as control values) and the rejection types for each of the instances during which the foundry users uploads/enters data through the input module 240) and 
	in response to determining that the collected data has deviated from the control value, (i) causing, using the processor, a diagnosis result to be displayed (Para [0118] The display module 290 communicates with the processor module 250 and the prescriptive-predictive module 270 to enable the foundry users to view the predictive/prescriptive solution (as diagnostic result) including a degree of probability and the correlated data in a graphical representation in his/her user interface.)
	and (ii) transmitting, using the processor, an instruction to the equipment that has deviated from the control value, wherein the instruction includes either content for changing a setting condition in the equipment that has deviated from the control value or content for stopping the equipment that has deviated from the control value (para [0116-0128] The pattern forming engine is in communication with the processor where the pattern forming engine applies the pattern forming rules (as solutions) based on the correlated data (compared) with the parameter values (control value), parameters, rejections (as deviating from the control value) and rejection types that are received from the processor. Para [0117], Fig. 2 explains the self-learning editor 280 communicates with the third repository 230 to store and update the corrected values of the rejections and the rejection types corresponding to the predictive/prescriptive solution generated. (Fig. 3(b) Fig. para [0127] processing the correlated data and the parameters for determining at least a pattern (as condition) in the correlated data; [0128] deriving at least a multi-dimensional complex curve based on the pattern generated by processing at least a complex equation, wherein each of the multi-dimensional curve being a prescriptive/predictive solution to the pattern (as changing a setting)).

	Regarding claim 23, Chowdhary teaches The green sand treatment equipment monitoring method according to claim 18, Chowdhary teaches wherein the data is also collected if the equipment has failed, or if trouble has occurred in the equipment (Fig. 1 reporting module 130 enables the user to generate and understand current condition (as normal or failed) of the system (foundry)).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhary (US2016001355A1) view of Forgeron (US20140373755A1).

Regarding claim 9, Chowdhary teaches A green sand treatment equipment monitoring system, comprising: 
a data logger configured to collect, in real time, data measured by equipment within green sand treatment equipment (Chowdhary, Fig. 3(a) and 3(b) explains the procedure of obtaining the data related to the sand parameter); 
first processor programmed to compare, in real time, the collected data with a control value, and transmit a diagnosis result in response to determining that the collected data has deviated from the control value (Para [0115] In addition, the processor module 250 (as first processor) is further enabled to provide correlation (as compare) between the parameters values (as collected data), the parameters, the rejections (as control values) and the rejection types (diagnosis result or deviations from control value) for each of the instances during which the foundry users uploads/enters data through the input module 240) ; and 
and the first processor transmits the instruction to the equipment that has deviated from the control value, and the instruction includes either content for changing a setting condition in the equipment that has deviated from the control value or content for stopping the equipment that has deviated from the control value (para [0116-0128] The pattern forming engine is in communication with the processor (as the first processor) where the pattern forming engine applies the pattern forming rules (as solutions) based on the correlated data (compared) with the parameter values (control value), parameters, rejections (as deviating from the control value) and rejection types that are received from the processor. Para [0117], Fig. 2 explains the self-learning editor 280 communicates with the third repository 230 to store and update the corrected values of the rejections and the rejection types corresponding to the predictive/prescriptive solution generated. (Fig. 3(b) Fig. para [0127] processing the correlated data and the parameters for determining at least a pattern (as condition) in the correlated data; [0128] deriving at least a multi-dimensional complex curve based on the pattern generated by processing at least a complex equation, wherein each of the multi-dimensional curve being a prescriptive/predictive solution to the pattern (as changing a setting)).
However, Chowdhary does not explicitly teach second processor programmed to receive and display the diagnosis result,
wherein the second processor transmits an instruction to the first processor, 
Forgeron teaches second processor programmed to receive and display the diagnosis result (Para [0194] teaches a controller (as second processor) is able to receive the data (temperature, carbon dixiode) from the sensors and the controller (as second processor) is able to display the data) 
 wherein the second processor transmits an instruction to the first processor (Para [0113] The invention also provides a network of mix systems with one or more sensors and, optionally, controllers (as first or second processors), that includes a plurality of mix systems, such as 2, 3, 4, 5, 6, 7, 8, 9, 10, or more than 10 mix systems with one or more sensors and, optionally, controllers, each of which transmits data from their respective locations and mix conditions to a central controller (as first or second processor), which learns from the overall data from all the mix systems and provides updated and modified mix instructions to the various mix systems in the network based on this information. In this way the operation of each individual mix system within the network can be optimized based on information from all the other mix systems in the network).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Forgeron (directed to second processor to display and transmit instructions) into Chowdary (directed to diagnostic information of the system) for the purpose of constantly operating or optimizing the operation of the sand treatment equipment by utilizing a controller that sends instruction signal to the equipment that diverges from the control value as explained by Forgeron.

	Regarding claim 15, the combination of Chowdhary and Forgeron teach The green sand treatment equipment monitoring system according to claim 9, Forgeron teaches wherein the first processor further periodically generates a report based on the collected data and transmits the report to the second processor (Forgeron, Para [0113] The invention also provides a network of mix systems with one or more sensors and, optionally, controllers (as first or second processors), that includes a plurality of mix systems, such as 2, 3, 4, 5, 6, 7, 8, 9, 10, or more than 10 mix systems with one or more sensors and, optionally, controllers, each of which transmits data from their respective locations and mix conditions to a central controller (as first or second processor), which learns from the overall data from all the mix systems and provides updated and modified mix instructions to the various mix systems in the network based on this information. In this way the operation of each individual mix system within the network can be optimized based on information from all the other mix systems in the network).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Forgeron (directed to sending signal to the equipment that deviates from the control value) into Chowdary (directed to diagnostic information of the system) for the purpose of constantly operating or optimizing the operation of the sand treatment equipment by utilizing a controller that sends instruction signal to the equipment that diverges from the control value as explained by Forgeron.

	Regarding claim 21, Chowdhary teaches A green sand treatment equipment monitoring method, comprising:
	collecting, in real time, using a data logger, data measured by equipment within green sand treatment equipment (Chowdhary, Fig. 3(a) and 3(b) explains the procedure of obtaining the data related to the sand parameter); 
	comparing, in real time, using a first processor, the collected data with a control value, and transmitting, using the first processor a diagnosis result in response to determining that the collected data has deviated from the control value (Para [0115] In addition, the processor module 250 (as first processor) is further enabled to provide correlation (as compare) between the parameters values (as collected data), the parameters, the rejections (as control values) and the rejection types (diagnosis result or deviations) for each of the instances during which the foundry users uploads/enters data through the input module 240);
	transmitting the instruction from the first processor to the equipment that has deviated from the control value, wherein the instruction includes either content for changing a setting condition in the equipment that has deviated from the control value or content for stopping the equipment that has deviated from the control value (para [0116-0128] The pattern forming engine is in communication with the processor (as the first processor) where the pattern forming engine applies the pattern forming rules (as solutions) based on the correlated data (compared) with the parameter values (control value), parameters, rejections (as deviating from the control value) and rejection types that are received from the processor. Para [0117], Fig. 2 explains the self-learning editor 280 communicates with the third repository 230 to store and update the corrected values of the rejections and the rejection types corresponding to the predictive/prescriptive solution generated. (Fig. 3(b) Fig. para [0127] processing the correlated data and the parameters for determining at least a pattern (as condition) in the correlated data; [0128] deriving at least a multi-dimensional complex curve based on the pattern generated by processing at least a complex equation, wherein each of the multi-dimensional curve being a prescriptive/predictive solution to the pattern (as changing a setting)).
-5-Application No. 16/755,487	However, Chowdhary does not explicitly teach the receiving and displaying, using a second processor, the diagnosis result; and
	transmitting an instruction from the second processor to the first processor.
Forgeron teaches the receiving and displaying, using a second processor, the diagnosis result (Para [0194] teaches a controller (as second processor) is able to receive the data (temperature, carbon dixiode) from the sensors and the controller (as second processor) is able to display the data); and
	transmitting an instruction from the second processor to the first processor (Para [0113] The invention also provides a network of mix systems with one or more sensors and, optionally, controllers (as first or second processors), that includes a plurality of mix systems, such as 2, 3, 4, 5, 6, 7, 8, 9, 10, or more than 10 mix systems with one or more sensors and, optionally, controllers, each of which transmits data from their respective locations and mix conditions to a central controller (as first or second processor), which learns from the overall data from all the mix systems and provides updated and modified mix instructions to the various mix systems in the network based on this information. In this way the operation of each individual mix system within the network can be optimized based on information from all the other mix systems in the network.)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Forgeron (directed to second processor to display and transmit instructions) into Chowdary (directed to diagnostic information of the system) for the purpose of constantly operating or optimizing the operation of the sand treatment equipment by utilizing a controller that sends instruction signal to the equipment that diverges from the control value as explained by Forgeron.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhary US2016001355A1 as applied to claims 1 and 18 respectively in view of Welch (US20020113877A1).
	Regarding claim 6, Chowdhary teaches The green sand treatment equipment monitoring system according to claim 1, however Chowdhary does not explicitly teach wherein the processor, when causing the diagnosis result to be displayed, causes location information of the equipment that has deviated from the control value to be provided.
	Welch teaches wherein the processor, when causing the diagnosis result to be displayed, causes location information of the equipment that has deviated from the control value to be provided (Para [0030], the remote device displays information in an aural or visual form, and preferably conveys information concerning the location of the equipment, time of the alarm or fault, and nature of the alarm or fault).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Welch (directed to locating the equipment) into Chowdary (directed to diagnostic information of the system) for the purpose of obtaining better diagnostic result and the location information of the equipment by utilizing a remote monitoring system as explained in Welch.

	Regarding claim 20, Chowdhary teaches The green sand treatment equipment monitoring method according to claim 18, however Chowdhary does not explicitly teach wherein when displaying the diagnosis result, location information of the equipment that has deviated from the control value is provided.
	Welch teaches wherein when displaying the diagnosis result, location information of the equipment that has deviated from the control value is provided (Para [0030], the remote device displays information in an aural or visual form, and preferably conveys information concerning the location of the equipment, time of the alarm or fault, and nature of the alarm or fault).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Welch (directed to locating the equipment) into Chowdhary (directed to diagnostic information of the system) for the purpose of obtaining diagnostic result and the location information of the equipment by utilizing a remote monitoring system as explained in Welch.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chowdhary (US2016001355A1) and Welch, (US20020113877A1) as applied to claim 6 in view of Szemkus (US20110307219A1).
	Regarding claim 7, the combination of Chowdhary and Welch teach The green sand treatment equipment monitoring system according to claim 6, however the combination of Chowdhary and Welch do not explicitly teach wherein the location information further includes location information of the green sand treatment equipment.
	Szemkus teaches wherein the location information further includes location information of the green sand treatment equipment (Para [0002], explains the invention relates to a method for the diagnostic monitoring of the operating state of a plurality of technical machines, in particular wind turbines, distributed among different locations by receiving status codes output ( both normal or abnormal status of the system) by at least one programmable logic control (PLC) system arranged on the machine side, an exchange of information being carried out with remote monitoring units which are arranged outside the technical machines , at a distance therefrom, and are constructed separately (as provides the information of each green sand treatment equipment).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Szemkus (directed to remote monitoring of each machine) into the combination of Chowdhary, Forgeron and Welch (directed to identifying the location information of the faulty system) for the purpose of obtaining better diagnostic result and the location information of each equipment by utilizing a remote monitoring system as explained in Szemkus.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chowdhary as applied to claim 1 in view of Nishiuchi, US20170017232A1.
Regarding claim 8, Chowdhary teaches The green sand treatment equipment monitoring system according to claim 1, however Chowdhary does not explicitly teach wherein the equipment is at least one selected from among a water feeding device proportional to sand temperature and moisture. a sand cooler, a sand bin, a moisture contents measuring sensor, a mixer, a compactability controller, a hopper, and a device for measuring properties of sand.
Nishiuchi teaches wherein the equipment is at least one selected from among a water feeding device proportional to sand temperature and moisture. a sand cooler, a sand bin, a moisture contents measuring sensor, a mixer, a compactability controller, a hopper, and a device for measuring properties of sand (Nishiuchi, Fig. 1 to 9 explains A monitoring and diagnosis system collects results of the failure diagnosis performed by the monitoring subsystem and pieces of operation state information of the plant apparatus which are consolidated by the monitoring subsystem, a plurality of sensors 12 (as sensors for sand temperature and moisture, a sand cooler, a sand bin, a moisture contents measuring sensor, a mixer, a compactability controller, a hopper, and a device for measuring properties of sand) that acquire operation state information of the plant apparatus 11 (as a green sand treatment equipment)).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Nishiuchi, (directed to monitoring particular system in the equipment) into Chowdhary (directed to diagnostic information of the system) for the purpose obtaining diagnostic result and the location information within the equipment by utilizing plurality of sensor in the monitoring system as explained in Nishiuchi.

Claims 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chowdhary US2016001355A1 and Forgeron (US20140373755A1) as applied to claims 1, 9, 18 and 21 respectively in view of Welch (US20020113877A1).

	Regarding claim 16, the combination of Chowdhary and Forgeron teach The green sand treatment equipment monitoring system according to claim 9, however the combination of Chowdhary and Forgeron do not explicitly teach wherein the second processor, when displaying the diagnosis result, provides location information of the equipment that has deviated from the control value.  
	Welch teaches wherein the second processor, when displaying the diagnosis result, provides location information of the equipment that has deviated from the control value.  
 (Para [0030], the remote device (as second processor) displays information in an aural or visual form, and preferably conveys information concerning the location of the equipment, time of the alarm or fault, and nature of the alarm or fault).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Welch (directed to locating the equipment) into the combination of Chowdhary and Forgeron (directed to diagnostic information of the system) for the purpose of obtaining diagnostic result and the location information of the equipment by utilizing a remote monitoring system as explained in Welch.

	Regarding claim 25, the combination of Chowdhary and Forgeron teach The green sand treatment equipment monitoring method according to claim 21, however the combination of Chowdhary and Forgeron do not explicitly teach wherein when displaying the diagnosis result, location information of the equipment that has deviated from the control value is provided.
	Welch teaches wherein when displaying the diagnosis result, location information of the equipment that has deviated from the control value is provided (Para [0030], the remote device displays information in an aural or visual form, and preferably conveys information concerning the location of the equipment, time of the alarm or fault, and nature of the alarm or fault).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Welch (directed to locating the equipment) into the combination of Chowdhary and Forgeron (directed to diagnostic information of the system) for the purpose of obtaining diagnostic result and the location information of the equipment by utilizing a remote monitoring system as explained in Welch.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chowdhary US2016001355A1 and Forgeron (US20140373755A1) as applied to claim 9 in view of Kong (US20130188046A1).
Regarding claim 13, the combination of Chowdhary and Forgeron teach The green sand treatment equipment monitoring system according claim 9, however the combination of Chowdhary and Forgeron do not teach wherein transmission and reception between the first and second processors is performed by email.
Kong teaches wherein transmission and reception between the first and second processors is performed by email (Para [0125] The controller 210 (as first or second processor) may output a diagnosis result to the displaying unit 240, and depending on settings, may transmit the diagnosis result to the service center 300 (as first or second processor) through the communication unit 290 (as processor) or may transmit the diagnosis result to a destination registered in user information, for example, the user's email account or user's terminal. Based on the information above, the ordinary skill in the art would be capable of communicating between the processors via email).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Kong (directed to communication of diagnostic result through email) into the combination of Chowdhary and Forgeron (directed to diagnostic information of the system) for the purpose of transmitting and receiving the diagnostic result by utilizing email as explained by Kong.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chowdhary and Forgeron applied to claim 9 in view of Nishiuchi, US20170017232A1.
	Regarding claim 17, the combination of Chowdhary and Forgeron teach The green sand treatment equipment monitoring system according to claim 9, however the combination of Chowdhary and Forgeron do not teach wherein the equipment is at least one selected -5-New U.S. Patent Application from among a water feeding device proportional to sand temperature and moisture, a sand cooler, a sand bin, a moisture contents measuring sensor, a mixer, a compactability controller, a hopper, and a device for measuring properties of sand.
	Nishiuchi teaches wherein the equipment is at least one selected -5-New U.S. Patent Application from among a water feeding device proportional to sand temperature and moisture, a sand cooler, a sand bin, a moisture contents measuring sensor, a mixer, a compactability controller, a hopper, and a device for measuring properties of sand (Nishiuchi, Fig. 1 to 9 explains A monitoring and diagnosis system collects results of the failure diagnosis performed by the monitoring subsystem and pieces of operation state information of the plant apparatus which are consolidated by the monitoring subsystem, a plurality of sensors 12 (as sensors for sand temperature and moisture, a sand cooler, a sand bin, a moisture contents measuring sensor, a mixer, a compactability controller, a hopper, and a device for measuring properties of sand) that acquire operation state information of the plant apparatus 11 (as a green sand treatment equipment)).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Nishiuchi, (directed to monitoring particular system in the equipment) into the combination of Chowdhary and Forgeron (directed to diagnostic information of the system) for the purpose obtaining diagnostic result and the location information within equipment by utilizing plurality of sensor in the monitoring system as explained in Nishiuchi.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chowdhary (US2016001355A1) and Forgeron (US20140373755A1) as applied to claim 9 in view of Nishiuchi (US20170017232 A1) and Park (US20110231413).
Regarding claim 14, the combination of Chowdhary and Forgeron teach The green sand treatment equipment monitoring system according to claim 9, however the combination of Chowdhary and Forgeron do not explicitly teach wherein the second processor changes a color of the diagnosis result with respect to other display content and displays the display content.
Combination of Nishiuchi and Park teaches wherein the second processor changes a color of the diagnosis result with respect to other display content and displays the display content.(Nishiuchi, US20170017232 A1, Fig. 1 to 9 explains A monitoring and diagnosis system collects results of the failure diagnosis performed by the monitoring subsystem and pieces of operation state information of the plant apparatus which are consolidated by the monitoring subsystem, a plurality of sensors 12 (as for sensors like sand temperature and moisture. a sand cooler, a sand bin, a moisture contents measuring sensor, a mixer, a compactability controller, a hopper, and a device for measuring properties of sand) that acquire operation state information of the plant apparatus 11 (as green sand treatment equipment)
Park, US20110231413 para [0043] In addition, the first feedback UI 120 changes the color of the input window to which the tag is input based on the result of the judgment, or displays the tag using indicators having red, yellow, and green colors or using a numerical value based on the result of the judgment).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Nishiuchi, (directed to locating particular system in the equipment) and Park (directed to changing the color of the diagnostic result) into the combination of Chowdhary and Forgeron (directed to diagnostic information of the system) for the purpose obtaining diagnostic result and the location information in the equipment by utilizing plurality of sensor in the monitoring system as explained in Szemkus and color indicator for the result as explained in Park.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chowdhary (US2016001355A1) as applied to claim 23 in view of Buck (US20070277538A1).
	Regarding claim 24, Chowdhary teaches The green sand treatment equipment monitoring method according to claim 23, however Chowdhary does not explicitly teach wherein the data is also collected if the equipment has failed due to human error, or if trouble has occurred in the equipment due to human error.
	Buck teaches wherein the data is also collected if the equipment has failed due to human error, or if trouble has occurred in the equipment due to human error (Buck, para [0033] The controller 500 writes sensor data and other inputs to a history log data structure for retrieval and use in diagnosing faults, malfunction, human error, etc. relative to the operation of the refrigeration unit 100).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Buck (directed to identifying equipment failure due to human error) into Chowdhary (directed to diagnostic information of the system) for the purpose obtaining a better diagnostic result by utilizing identification of an equipment failure due to human error as explained in Buck.

Conclusion
As the scope of the invention has changed due to the introduction of the term “processor” as discussed above, the amendment required a new search.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272 2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863                                                                                                                                                                                                        
/S.T./Examiner, Art Unit 2863